36 N.Y.2d 899 (1975)
Ruth Stillman, Appellant,
v.
David W. Frankel, Doing Business as 6465 Realty Co., Respondent, et al., Defendant.
Court of Appeals of the State of New York.
Argued May 6, 1975.
Decided June 5, 1975.
Pamela Anagnos Liapakis, Emile Z. Berman, A. Harold Frost and Morton H. Feder for appellant.
William F. McNulty, Harold M. Foster and Anthony J. McNulty for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the memorandum at the Appellate Division.